Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2018

                                   No. 04-16-00662-CV

                  Melissa FUENTES, Individually, and as Next Friend of
                 Victor Robert Fuentes and Isabella Elaine Fuentes, Minors,
                                        Appellants

                                             v.

                         TEXAS MUTUAL INSURANCE CO.,
                                   Appellee

                From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. 5910
                         Honorable Pedro Gomez, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The Court has considered the Appellant Beneficiaries’ Motion for Rehearing En Banc
and the motion is hereby DENIED.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court